Title: To Thomas Jefferson from John Barnes, 20 April 1804
From: Barnes, John
To: Jefferson, Thomas


          
            Sir
            George Town 20th April 1804.
          
          I am this Instant Honor’d with your Esteemed favr 14th. Accept Sir my sincere thanks for the very favorable supply remittance, via Mr Jefferson at Richmond. the result of which I have to hope will not have pressed him to any material disadvantage or inconvenience in his Tobo. a/ Sales &c.—
          a moiety of which, at lest a $1000. of it, I lately advised Messrs. G. & J. to invest on my Account, in subscribing for forty Bank Shares—
          the 8 bbs. Cyder Arrived last week, and Mr Dunn paid for them—$12 ⅌ bb: exclusive of freight and holeage Mr L’Maire was busily employed on Saturday in Bottling—have this moment sent him a Note to designate the bbs. mark’d Rcd, (if not too late)—the several packages &c. expected from N York, Philada. & Baltimore shall have due Attention paid to them—
          I am indeed much concern’d to learn Mrs Eppes continues so low. as the fine warm season Approaches, it is to be hoped Mrs Eppes will gradualy regain her strength & spirits so ardently wished & pray’d for by the best of parents, Relatives & friends, whose happiness is so immediately concentered in Her Welfare—
          with great Respect & Esteem I am Sir your very Obedt: Hble Servt:
          
            John Barnes
          
        